Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.2 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
Case: 1:21-mj-00050
Assigned To : Meriweather, Robin M.

UNITED STATES OF AMERICA : Assign. Date : 1/13/2021
Description: Compiaint w/ Arrest Warrant
V. : VIOLATIONS:
JOHN EARLE SULLIVAN, : 18 U.SC. §§ 231(a)(3), 2
: (Civil Disorders)
Defendant.

18 U.S.C. § 1752(a)
(Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)
(Violent Entry or Disorderly Conduct)

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
AND ARREST WARRANT

I, Matthew B. Foulger, being first duly sworn, hereby depose and state as follows:
PURPOSE OF AFFIDAVIT

1. This Affidavit is submitted in support of a Criminal Complaint charging JOHN
EARLE SULLIVAN (SULLIVAN) with violations of 18 U.S.C. §§ 231(a)G) & 2, 18 U.S.C. §
1752(a), and 40 U.S.C. § 5104(e)(2). L respectfully submit that this Affidavit establishes probable
cause to believe that SULLIVAN (1) committed or attempted to commit, any act to obstruct,
impede, or interfere with any fireman or law enforcement officer lawfully engaged in the lawful
performance of his official duties incident to and during the commission of a civil disorder which
in any way or degree obstructs, delays, or adversely affects the performance of any federally
protected function; (2) did knowingly enter or remain in any restricted building or grounds without
lawful authority, or did knowingly, and with intent to impede or disrupt the orderly conduct of
Government business or official functions, engage in disorderly or disruptive conduct, and (3) did

willfully and knowingly engage in disorderly or disruptive conduct, at any place in the Grounds or

 
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.3 Page 2 of 18

in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of
a session of Congress or either House of Congress, or the orderly conduct in that building of any
deliberations of either House of Congress. Specifically, on or about January 6, 2021, SULLIVAN
knowingly and willfully joined a crowd of individuals who forcibly entered the U.S. Capitol and
impeded, disrupted, and disturbed the orderly conduct of business by the United States House of
Representatives and the United States Senate.
BACKGROUND OF AFFIANT

2. I am a Special Agent with the United States Department of Justice, Federal
Bureau of Investigation (FBI), and have been employed in that capacity for nme years. I am
currently assigned to the Salt Lake City Division of the FBI and have primary investigative
responsibility for federal crimes related to national security and domestic terrorism. I gained
experience in the conduct of such investigations through previous case investigations, formal
training, and in consultation with law enforcement partners in local, state, and federal law
enforcement agencies. I have been trained to investigate federal crimes and have investigated an
array of complex federal crimes. I have training and experience in the use of cellular telephones
during and in the furtherance of criminal activity. I also have training and experience in the
searching of cellular telephones to ascertain evidence of criminal conduct that may be present on
such devices. In these investigations, I have been involved in the application for and execution of
numerous arrest and search warrants related to the aforementioned criminal offenses. Through my
training and experience, I am familiar with the actions, habits, traits, methods, and terminology
utilized by violent criminal offenders.

3. Unless otherwise stated, the information in this Affidavit is either personaily known

to me, has been provided to me by other individuals, or is based on a review of various documents,

 
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.4 Page 3 of 18

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.
BACKGROUND

4, The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

5. On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of
the public.
6, On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint
session, elected members of the United States House of Representatives and the United States
Senate were meeting in separate chambers of the United States Capital to certify the vote count of
the Electoral College of the 2020 Presidential Election, which had taken place on November 3,
2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30
p.m., the House and Senate adjourned to separate chambers to resolve a particular objection. Vice
President Mike Pence was present and presiding, first in the joint session, and then in the Senate
chamber.

7. As the proceedings continued in both the House and the Senate, and with Vice
President Mike Pence present and presiding over the Senate, a large crowd gathered outside the
U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.5 Page 4 of 18

the crowd away from the Capitol building and the proceedings underway inside. The crowd
included many people who expressly objected to the conduct of the proceedings to certify the vote
count of the Electoral College of the 2020 Presidential Election, and who expressly stated that their
purpose was to stop or disrupt those proceedings.

8. At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades, and past officers of the U.S. Capitol Police, including by
engaging in assaultive and abusive conduct towards officers of the U.S. Capitol Police who lawfully
attempting to block access to the U.S. Capitol. The crowd then advanced to the exterior fagade of
the building. The crowd was not lawfully authorized to enter or remain in the building and, prior
to entering the building, no members of the crowd submitted to security screenings or weapons
checks by U.S. Capitol Police Officers or other authorized security officials.

9. At such time, the certification proceedings, specifically, the proceedings in the
House and Senate to address the objection, were still underway and the exterior doors and windows
of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police attempted
to maintain order and keep the crowd from entering the Capitol; however, shortly after 2:00 p.m.,
individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows and by
assaulting members of the U.S. Capitol Police, as others in the crowd encouraged and assisted those
acts,

10. Shortly thereafter, at approximately 2:20 p.m. members of the United States House
of Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings
of the United States Congress, including the joint session, were effectively suspended until shortly

after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.6 Page 5 of 18

to the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol
without any security screening or weapons check, Congressional proceedings could not resume
until after every unauthorized occupant had left the U.S. Capitol, and the building had been
confirmed secured. The proceedings resumed at approximately 8:00 pm after the building had been
secured. Vice President Pence remained in the United States Capitol from the time he was
evacuated from the Senate Chamber until the session resumed.

11. SULLIVAN, DOB 07/18/1994, is a resident of Utah. Based on publicly available
information and information provided by SULLIVAN in an interview on January 7, 2021, described
further below, SULLIVAN is the leader of an organization called Insurgence USA through which
he organizes protests. On July 13, 2020, SULLIVAN was charged with Rioting and Criminal
Mischief by the local law enforcement authorities in Provo, Utah, based on his activities around a
June 30, 2020, protest in which a civilian was shot and injured. The case is still pending.

12. The United States obtained a video of SULLIVAN, posted on YouTube, in which,
while attending a protest in Washington, D.C., SULLIVAN can be seen telling a crowd, over a
microphone, “we about to burn this shit down,” “we got to rip Trump out of office . . . fucking pull
him out of that shit... we ain’t waiting until the next election... we about to go get that
motherfucker.” SULLIVAN then can be seen leading the crowd in a chant of, “it’s time for a
revolution.”!

STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE
13. On January 7, 2021, SULLIVAN participated in a voluntary interview with a Federal

Bureau of Investigation Special Agent in Washington, D.C. SULLIVAN identified himself to the

 

' Your affiant understands that SULLIVAN’s other conduct does not provide a basis for
finding probable cause he committed the offenses alleged in this affidavit. I provide this
information as background and as evidence of SULLIVAN’s intent and modus operandi as would
be admissible under Fed. R. Evid. 404(b).
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.7 Page 6 of 18

agent and provided identifying information, including his date of birth, address, social media
identifiers, and phone numbers. In the interview, SULLIVAN stated that he was in Washington,
D.C. to attend and film the “Stop the Steal” March on January 6, 2021. SULLIVAN claimed to be
an activist and journalist that filmed protests and riots, but admitted that he did not have any press
credentials.

14, SULLIVAN also stated that he was at the U.S. Capitol on January 6, 2021, when
scores of individuals entered it. SULLIVAN stated he was wearing a ballistic vest and gas mask
while there. He showed the interviewing agent the ballistic vest. He further stated that he entered
the U.S. Capitol with others through a window that had been broken out. SULLIVAN stated he
followed the crowd as the crowd pushed past U.S. Capitol Police and followed the crowd into the
U.S. Capitol.

15. SULLIVAN further stated that he had been present at the shooting of a woman
within the U.S. Capitol by a U.S. Capitol Police officer and that he had filmed the incident. During
the interview, SULLIVAN showed the interviewing agent the footage he had taken, which
SULLIVAN stated he had uploaded to the Internet. The footage showed the area immediately
outside of the Speaker’s Lobby within the U.S. Capitol. I know from public source information
that the Speaker’s Lobby is the hallway from which one can enter directly into the chamber of the
U.S. House of Representatives, The Speaker’s Lobby is set off from the rest of the Capitol Building
by doors with glass windows. The footage that SULLIVAN showed the interviewing agent
included footage of individuals breaking out the glass from the windows in the doors leading into
the Speaker’s Lobby, then a gun being discharged by a U.S. Capito! Police officer within the
Speaker’s Lobby, and a woman falling back into the crowd from a position of climbing through the

opening in one of the broken windows with a gunshot would. This woman was later identified as
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.8 Page 7 of 18

Victim 1.

16. SULLIVAN also voluntarily provided two phone numbers and multiple social media
accounts and identifiers to special agents, including a YouTube account username, JaydenX.

17. At the conclusion of the interview, SULLIVAN stated that he was willing to
voluntarily provide a copy of all footage he recorded within the U.S. Capitol to law enforcement
authorities.

18. On January 9, 2021, a task force officer with the FBI made contact with SULLIVAN
at one of the phone numbers SULLIVAN provided during his January 7 interview to follow up on
SULLIVAN’s offer to voluntarily provide his footage. SULLIVAN told the task force officer that
the video he took within and around the U.S. Capitol on January 6, 2021, was in an iCloud account.
The same day, SULLIVAN sent a link to law enforcement from a Google Photos account under the
name “John Sullivan,” with an approximately 50 minute video. I have reviewed the video.”

19. The video footage records approaching, entering, and moving through the U.S.
Capitol on January 6, 2021. Although the video rarely shows SULLIVAN, at various points during
it, SULLIVAN narrates as he is moving and can be heard speaking to other individuals and law
enforcement officers. I recognize SULLIVAN’s voice in the video based on a January 11, 2021
voluntary interview I conducted with SULLIVAN at his residence, as described further below. In
addition, at one point the camera pans to an individual wearing a tactical vest and holding a gas
mask, as seen in the screenshots below, that match those SULLIVAN showed me during the

interview conducted on January 11, 2021, also as further described in the paragraphs below:

 

2 A portion of the video with all of the clips discussed in this affidavit is also publicly
available on a YouTube channel! attributed to “JaydenX” here:

2021).
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.9 Page 8 of 18

 

20. Among other things, the video SULLIVAN recorded and provided to law

 

 

enforcement includes the following:

a. SULLIVAN filming at the front of a crowd as they push through police
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.10 Page 9 of 18

barriers on the west side of the U.S. Capitol. At the first moment the crowd breaks
through, SULLIVAN can be heard saying, “they’re going in.” The video follows
the crowd as they move toward the Capitol Building where SULLIVAN captured

additional scenes of individuals breaking through police barriers:

 

b. After the crowd broke through the last barricade, and as SULLIVAN and the

others approach the Capitol Building, SULLIVAN can be heard in the video saying
at various points: “There are so many people. Let’s go. This shit is ours! Fuck yeah,”
“We accomplished this shit. We did this together. Fuck yeah! We are all a part of
this history,” and “Let’s burn this shit down.”

C. Later, SULLIVAN’s video includes footage of individuals climbing a wall
to reach a plaza just outside the Capitol Building entrance, as seen in the screenshot
below. As individuals are climbing the wall, SULLIVAN can be heard saying, “You

\??

guys are fucking savage. Let’s go
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.11 Page 10 of 18

 

d. At one point, SULLIVAN can be heard telling one of the individuals
climbing the wall to give SULLIVAN his hand as individuals in the crowd are

calling to help people up the wall.

e. The video records SULLIVAN’s entrance into the U.S. Capitol building

through a broken window:

faratd oa er eLL esa

 

10
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.12 Page 11 of 18

f. SULLIVAN, once inside the Capitol Building, roamed the building with
other individuals who unlawfully entered. During one of his interactions with
others, SULLIVAN can be heard in the video saying, “We gotta get this shit burned.”
At other times as he is walking through the Capitol, SULLIVAN can be heard
saying, among other things, “it’s our house motherfuckers” and “we are getting this
shit.”

g. In addition, several times during the video, SULLIVAN encounters law
enforcement officers who are trying to prevent further advancement through the
building by those who entered unlawfully. In at least two encounters, SULLIVAN
can be heard on the video arguing with the officers, telling them to stand down so
that they do not get hurt. Among other things, SULLIVAN can be heard teilmg

39 Gk,

officers, “you are putting yourself in harm’s way,” “the people have spoken,” and
“there are too many people, you gotta stand down, the people out there that tried to
do that shit, they got hurt, I saw it, ?'m caring about you.”

h. At one point in the video, SULLIVAN enters an office within the U.S.
Capitol, as seen in the screenshot below. Once inside the office, SULLIVAN

approaches a window, also seen in the screenshot below, and states, “We did this

shit. We took this shit.”

1]
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.13 Page 12 of 18

 

L While at the window, a knocking noise is heard off-screen. The camera then
pans to show more of the window and a broken pane can be seen that was not broken

on SULLIVAN’s approach to the window:

 

SULLIVAN can then be heard saying, “I broke it. My bad, my apologies. Well

they already broke a window, so, you know, I didn’t know I hit it that hard. No one

12
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.14 Page 13 of 18

got that on camera.” SULLIVAN then exits the office.

}. At another point in the video, SULLIVAN joins a crowd trying to open doors
to another part of the U.S. Capitol which are guarded by law enforcement officers,
as seen in the screenshot below. SULLIVAN can be heard on the video telling other
individuals in the crowd, “there’s officers at the door.” Less than two minutes later,
while officers are still at the doors and as others yell to break the glass windows in
them with various objects, SULLIVAN can be heard saying, “Hey guys, I have a
knife. I have a knife. Let me up.” SULLIVAN does not, however, ever make it to

the doors.

 

k. Eventually, individuals in the crowd outside the doors announce that the

officers are leaving and “giving us the building.” As the crowd begins to part so the
officers can leave, SULLIVAN can be heard saying, “Haul that motherfucker out
this bitch.”

1 At another time in the video, SULLIVAN is walking down a hallway in the

13
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.15 Page 14 of 18

U.S. Capitol with a large group of people. SULLIVAN pans to a closed door and
can be heard saying, “Why don’t we go in there.” After someone hits against the
door, SULLIVAN can be heard saying, “That’s what I’m sayin’, break that shit.”
Further down the hall, SULLIVAN can be heard saying, “It would be fire if someone
had revolutionary music and shit.”

m. In the video, once SULLIVAN reaches the Speaker’s Lobby, where Victim
I was eventually shot, SULLIVAN can be heard telling one of the law enforcement
officers guarding the doors, as seen in the screenshot below, “We want you to go
home. I’m recording and there’s so many people and they’re going to push their
way up here. Bro, I’ve seen people out there get hurt. I don’t want to see you get

hurt.”

 

n. Eventually, the law enforcement officers begin to exit and individuals within

the crowd move toward the doors. As this is happening, SULLIVAN can be heard

yelling after the officers, “I want you to go home,” and then yelling, “Go! Go! Get

14

 
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.16 Page 15 of 18

this shit!” SULLIVAN then films as others in the crowd try to break out the glass
in the entryway door windows. Shortly thereafter, the video includes footage of
Victim | getting shot as she tries to enter through the window opening.

21, Subsequent to the events at the U.S. Capitol, SULLIVAN provided interviews to
various news outlets including CNN and ABC’s Good Morning America program. In the
interviews, SULLIVAN described the scene inside the Capitol Building on January 6, 2021.

22. On January i1, 2021, your affiant conducted a voluntary interview with SULLIVAN
at SULLIVAN’s residence. The interview was recorded. In the interview, SULLIVAN again
confirmed that he was in the U.S. Capitol, but denied having a knife. He also showed me the
ballistic vest and two gas masks he stated he had in Washington, D.C. Based on my review of the
video described above, the ballistic vest and one of the gas masks that SULLIVAN showed during
the interview on January 11, 2021, is the same seen in the video of SULLIVAN’s activities at the
U.S. Capitol on January 6, 2021.

23, At various times in his statements to law enforcement, to others mside the U.S.
Capitol that were recorded in his video, and to news outlets, SULLIVAN has claimed he was at the
U.S. Capitol only to document and report. In addition, your affiant is aware that, at various times,
SULLIVAN has claimed to be a journalist. He has admitted, however, that he has no press
credentials and the investigation has not revealed any connection between SULLIVAN and any

journalistic organizations.

 

CONCLUSIONS OF AFFIANT
24. Based on the foregoing, your affiant submits that there is probable cause to believe
that SULLIVAN violated:
a. 18 U.S.C. §§ 231(a)(3) & 2, which makes it a crime to commit or attempt to

15
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.17 Page 16 of 18

commit, any act to obstruct, impede, or interfere with any fireman or law
enforcement officer lawfully engaged in the lawful performance of his official duties
incident to and during the commission of a civil disorder which in any way or degree
obstructs, delays, or adversely affects the performance of any federally protected
function;

b. 18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain
in any restricted building or grounds without lawful authority to do; (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in
fact, impedes or disrupts the orderly conduct of Government business or official
functions; (3) knowingly, and with the intent to impede or disrupt the orderly
conduct of Government business or official functions, obstruct or impede ingress or
egress to or from any restricted building or grounds; or (4) knowingly engage in any
act of physical violence against any person or property in any restricted building or
grounds; or attempts or conspires to do so. For purposes of Section 1752 of Title 18,
a restricted building includes a posted, cordoned off, or otherwise restricted area of
a building or grounds where the President or other person protected by the Secret
Service is or will be temporarily visiting; or any building or grounds so restricted in
conjunction with an event designated as a special event of national significance; and
c. 40 U.S.C. § 5104(e)(2)(D), which makes it a crime for an individual or group
of individuals to willfully and knowingly (A) enter or remain on the floor of either

House of Congress or m any cloakroom or lobby adjacent to that floor, in the

16

 
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.18 Page 17 of 18

25.

Rayburn Room of the House of Representatives, or in the Marble Room of the
Senate, unless authorized to do so pursuant to rules adopted, or an authorization
given, by that House; (B) enter or remain in the gallery of either House of Congress
in violation of rules governing admission to the gallery adopted by that House or
pursuant to an authorization given by that House; (C) with the intent to disrupt the
orderly conduct of official business, enter or remain in a room in any of the Capitol
Buildings set aside or designated for the use of— (i) either House of Congress or a
Member, committee, officer, or employee of Congress, or either House of Congress;
or (ii) the Library of Congress; (D) utter loud, threatening, or abusive language, or
engage in disorderly or disruptive conduct, at any place in the Grounds or in any of
the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct ofa session of Congress ot either House of Congress, or the orderly conduct
in that building of a hearing before, or any deliberations of, a committee of Congress
or either House of Congress; (E) obstruct, or impede passage through or within, the
Grounds or any of the Capitol Buildings; (F) engage in an act of physical violence
in the Grounds or any of the Capitol Buildings; or (G) parade, demonstrate, or picket
in any of the Capitol Buildings; and

As such, I respectfully request that the court issue an arrest warrant for SULLIVAN.

The statements above are true and accurate to the best of my knowledge and belief.

Ll Ja

SPECIAL AGENT MATTHEW B. FOULGER
FEDERAL BUREAU OF INVESTIGATION

 

17

 
Case 2:21-mj-00014-DAO Document 1-1 Filed 01/13/21 PagelD.19 Page 18 of 18

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 13th day of January, 2021.

  

Robin M. Meriweather
fol Mfoive—~ 2021,01,13 17:59:07
-05'00'

HON. ROBIN M. MERIWEATHER
UNITED STATES MAGISTRATE JUDGE

 

18

 
